BENSON, Judge
ORDER
This matter came before the court on motion of Liberty Shoes, and was submitted for decision after oral argument on December 10,1976.
The decision of the court is
1) That a 5-day summons is permissible in a case of unlawful detainer.
2) That proper notice to pay or to quit must be served before institution of an unlawful detainer action.
3) That an unlawful detainer cannot be maintained against one not in possession.
IT IS THEREFORE ORDERED that the motion to dismiss be granted as to defendant Liberty Shoes for reason No. 2 above, and also granted as to United Resources for reason No. 3 above.